Citation Nr: 9916524	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his son testified before the undersigned 
Member of the Board at a hearing held at the RO on April 5, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

The Board notes that the appellant requested consideration of 
claims for service connection for hemorrhoids and a low back 
disorder at the time he filed his notice of disagreement in 
August 1997.  This matter is referred to the RO for 
appropriate development and adjudication.


REMAND


The appellant's pension claim was denied by the RO in July 
1997 on the basis of the evidence of record which included 
medical reports associated with his claim for Social Security 
benefits and the reports of VA general medical and mental 
disorders examinations conducted in June 1997.  On the basis 
of this evidence, the appellant was rated a combined 30 
percent disabled for pension purposes for the following 
disabilities:  degenerative disc disease, lumbar spine, rated 
10 percent; hypertension, rated 10 percent; degenerative disc 
disease, cervical spine, rated 10 percent disabling; external 
hemorrhoids, rated zero percent; benign prostatic 
hypertrophy, rated zero percent; and, major depression, by 
history, also rated zero percent.  However, since that 
decision the appellant submitted additional medical records 
in the form of VA outpatient treatment reports dated in 1998-
99 that identified additional medical disorders which have 
not been considered or specifically rated for pension 
purposes.  These disabilities include angina, peptic ulcer 
disease, irritable bowel syndrome, erectile dysfunction, and 
hypertriglyceridemia.  Before a total and permanent 
disability can be awarded, an evaluation must be performed 
under the schedule of ratings to determine the percentage of 
impairment caused by each disability.  See 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1998).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  Accordingly, the Board concludes that there 
must be a new rating examination in order that the 
adjudication may be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Further, the Board finds that additional evidentiary 
development is indicated by review of the claims file.  Of 
record are a number of VA Form 21-4142s signed by the 
appellant in September 1997 which authorized the RO to obtain 
medical records from Drs. Crittenden and Fincher as well as 
from two medical facilities in Dothan, Alabama ("SEAMC" and 
the Flowers Hospital) for the period from 1980 to the 
present.  The file discloses that the RO received at least 
some of the medical records from the above-cited sources in 
connection with obtaining the appellant's Social Security 
records, however, no specific action was taken by the RO to 
process his 4142 authorizations of September 1997.  Thus, as 
additional medical records from these sources may be 
available, efforts to obtain such records should be 
accomplished.  The requisition and consideration of medical 
records, which are clearly relevant to an issue on appeal, is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) (West 1991).


Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain any 
medical records which correspond to 
treatment provided to the appellant by 
Drs. Crittenden and Fincher, and while he 
was a patient at the "SEAMC" and 
Flowers Hospital from 1980 to the 
present.  Development efforts to this end 
should be directed to the addresses 
provided by the appellant in his above-
cited Form 21-4242s, of record.  All 
correspondence, records or responses 
received to these inquiries should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by these inquiries.  All attempts to 
obtain these records should be 
documented.

2.  Subsequently, the RO should schedule 
the appellant for a comprehensive VA 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the appellant is 
found to have a musculoskeletal disorder, 
all ranges of 


motion should be reported in degrees, and 
the examiner should be asked to describe 
what the normal range of motion for the 
affected parts would be.  The examiner 
should describe any functional limitation 
due to pain, including whether additional 
functional limitation is likely to result 
on use or during flare-ups.  The examiner 
should give a full description of any 
limitation of activity imposed by each of 
the appellant's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.
  
3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1998);  See also Stegall 
v. West,  11 Vet.App. 268 (1998). 

4.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  


The RO should consider each of the 
appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by each disability.  
In evaluating any degree of disability of 
any reported musculoskeletal disorder, 
the RO must consider whether there is 
functional loss due to pain, under 
38 C.F.R. §§ 4.40 and 4.45 (1998).  See 
Deluca v. Brown, 8 Vet.App. 202 (1995).  
If applicable, a determination should be 
made, and adequate rationale should be 
provided, as to whether any of the 
disabilities are the result of the 
appellant's willful misconduct.  The RO 
should consider whether the appellant 
meets the criteria provided under 38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (1998) as well as the 
provisions of Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992); and Roberts, supra. 
If the appellant does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (1998).   In deciding the 
appellant's claim, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  

5.   While this case is in remand status, 
the appellant may submit additional 
evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 
4, 1999).  The appellant is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claim, and that failure to 
cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

6.  The RO must develop and adjudicate 
the appellant's claims for service 
connection for hemorrhoids and a low back 
disorder, as mentioned above in the 
Introduction section.  Notice of the RO's 
decision regarding these claims, to 
include notice of his appellate rights 
attaching thereto should be furnished in 
accordance with established claims 
processing procedures.  If any claim not 
presently on appeal is denied and no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.       


If the decision as to the claim of entitlement to pension 
benefits remains adverse to the appellant, he should be 
furnished a supplemental statement of the case which includes 
a recitation of the percentage rating for each diagnosed 
disability, citing the appropriate diagnostic code for each 
and providing a discussion of applicability to the 
appellant's disabilities. The appellant and his 
representative should be afforded a reasonable period of time 
in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


